Name: Commission Regulation (EC) No 2613/95 of 9 November 1995 amending Regulations (EC) No 1305/95 and (EC) No 1739/95 adopting certain transitional measures relating to the entry price arrangements applicable to cucumbers for processing and sour cherries respectively
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  prices;  agricultural policy
 Date Published: nan

 No L 268/6 fENl Official Journal of the European Communities 10 . 11 . 95 COMMISSION REGULATION (EC) No 2613/95 of 9 November 1995 amending Regulations (EC) No 1305/95 and (EC) No 1739/95 adopting certain transitional measures relating to the entry price arrangements applicable to cucumbers for processing and sour cherries respectively HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulations (EC) No 1305/95 and (EC) No 1739/95 : 'Entry prices and import duties shall be converted into national currency using the rate given in Article 1 8 of Regulation (EEC) No 2913/92 and, from 1 July 1995, the rate derogating therefrom pursuant to Article 1 (2) of Commission Regulation (EC) No 1482/95 (*). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 3 ( 1 ) thereof, Whereas the Annexes to Commission Regulation (EC) No 1305/95 (2), as amended by Regulation (EC) No 2124/95 (3), and (EC) No 1739/95 (4) lay down entry prices for the tariff classification of cucumbers for processing and sour cherries respectively ; whereas the same conver ­ sion rates should be used for converting those new entry prices into national currency as are used for other entry prices pursuant to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (*), as last amended by Commission Regulation (EEC) No 2454/93 (6) and Commission Regulation (EC) No 1482/95 of 28 June 1995 determining as a transi ­ tional measure the conversion rates to be applied under the Common Customs Tariff to agricultural products and certain products obtained from the processing thereof (7) ; whereas, in order to avoid any ambiguity, the two Regula ­ tions concerned must be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, 0 OJ No L 145, 29 . 6 . 1995, p. 43 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. At a trader's request, however, the competent authorities shall apply Article 1 from 1 May 1995 with respect to Regulation (EC) No 1305/95 and from 15 June 1995 with respect to Regulation (EC) No 1739/95 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 349, 31 . 12 . 1994, p. 105 . (2) OJ No L 126, 9. 6. 1995, p. 11 . 0 OJ No L 212, 7. 9 . 1995, p. 12 . (4) OJ No L 167, 18 . 7 . 1995, p. 7 . 0 OJ No L 302, 19 . 10 . 1992, p. 1 . (') OJ No L 253, 11 . 10 . 1993, p. 1 . f) OJ No L 145, 29. 6 . 1995, p. 43 .